In this case I concur in the result arrived at in the majority opinion, and will briefly state my views.
It is a general rule that a litigant may not recover an attorney's fee from the opposite party in the absence of a statute granting that right, and our attention has not been called to any statute which gives that right in cases of the present kind; but, in my opinion, these appeals will have to be dismissed for the reason that the amount involved in each is insufficient to give this court jurisdiction under the provisions of the constitution. The same result must be reached and applied to the applications for writs of review because, as stated by this court:
"In cases of this sort a writ of review is only another form of appeal, and a limitation upon the one is equally a limitation upon the other." State ex rel. Simpson v. Smith, 102 Wash. 574,173 P. 428.
Nor do I think that the validity of any statute is involved within the meaning of the constitution so as to give this court jurisdiction, but only the construction or application of the statutes.
Motions to dismiss the appeals should be granted, and the petitions by the state for writs of review should be denied.
TOLMAN, C.J., and MITCHELL, J., concur with MAIN, J. *Page 277